DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-04-11 (herein referred to as the Reply) where claim(s) 1, 4-6, 9-11, 14-21 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 6, 11, 19 and 4-5, 9-10, 14-18, 20-21
The independent claims were amended to recite:
sending a sidelink buffer status report (BSR) to a network device in response to both the reliability value and the priority value, 
or
	wherein the first identifier is included in the sidelink BSR in response to both reliability
and priority values of data of the terminal
That is, the claims literally require a response to a noun (i.e., person, place, or thing). This is similar to the phrase, e.g., "in response to the house" which is grammatically confusing/indefinite. Contrast this with “in response to detecting a characteristic/property of the noun” (e.g., in response to detecting the presence of the house). Consequently, it is unclear as to what about the noun invokes the response.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 4, 9, 20
the first priority
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Belleschi_669 (US20200084669) in view of KWON_461 (WO2015020461), and further view of Bonomi_471 (US20210267471)
Claim(s) 1, 11
Belleschi_669 teaches
obtaining reliability information associated with 
a first identifier and Terminal can obtain configuration indication indicating mapping QoS requirement and a certain LCG, which are all associated with a logical channel ID (LCID) or logical communication groups (LCG ID). QoS requirement can comprise reliability. <FIG(s). 3, 6; para. 0060-0063, 0074-0075, 0082>.
priority information, QoS requirements includes priority. For example, ProSe per packet priority PPPP. <FIG(s). 3; para. 0026, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
	wherein the reliability information comprises a reliability value set, and The packets in the buffer corresponds to the characteristics associated with the configuration such as QoS requirement, PPPP and PPPR which are reliability values. The combination of the PPPP and PPR can be considered to be a reliability value set <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>. 
obtaining 
a reliability value and The packets in the buffer corresponds to the characteristics associated are particular PPPP and/or PPPR value which are reliability values. PPPP is a value that presents a priority assigned by an application layer <FIG(s). 3; para. 0026-0028, 0030, 0060-0063, 0074-0075>.
a priority value of data, wherein the priority value is associated with the priority information; and
SL BSR can be trigger in in response to data becoming available for a logical channel of a higher priority than any other logical channel with data already available in the buffer. For example, ProSe per packet priority PPPP. <FIG(s). 3; para. 0026, 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
	wherein the sidelink BSR comprises the first identifier. SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.   <FIG(s). 4; para. 0061, 0063-0064, 0070-0072>.
Belleschi_669 does not explicitly teach
	wherein the reliability value set is a group of discrete values; wherein the reliability value is a value from the reliability value set, and
	 sending a sidelink buffer status report (BSR) to a network device in response to both the reliability value and the priority value,
However in a similar endeavor, KWON_461 teaches
	sending a sidelink buffer status report (BSR) to a network device in response to both the reliability value and the priority value, Buffer status report is transmitted in accordance with priority of the data and uplink reliability. Implicitly transmit the BSR in accordance there would need to be an evaluation of priority and reliability which implicitly involves a value associated with priority and a value associated with reliability.  <para. 0009, 0011, 0030, 0128, 0138>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Belleschi_669 with the embodiment(s) disclosed by KWON_461. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved buffer status report transmission method and apparatus in a wireless communication system, particularly in cases where a terminal is dually connected. <para. 0005-0010>.
* Paragraph citations for Kwon correspond to English-translation document concurrently submitted.
However in a similar endeavor, Bonomi_471 teaches
	wherein the reliability value set is a group of discrete values; wherein the reliability value is a value from the reliability value set, and Reliability value can be a value from a plurality of discrete intermediate values <para. 0027>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Belleschi_669 and KWON_461 with the embodiment(s) disclosed by Bonomi_471. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for determining signal reliability. See Background, para. 0026-0028.
Claim(s) 5, 15
Belleschi_669 teaches
wherein the first identifier comprises one of the following (a) - (c): 
(a) a first logical channel group identity; SL BSR includes indicator for identifying a logical channel or logical channel group, e.g., LCG IDs and LCID value.  <FIG(s). 4; para. 0061, 0063-0064, 0070-0072>.
Claim(s) 4, 14
Belleschi_669 teaches
wherein the priority information comprises one of the following:  
a first priority threshold, and Terminal can obtain configuration indication indicating mapping of QoS requirements and a logic channels at is pertains to the priorities of LGCs. That is, the indication provides the priority ranking of a plurality of LGCs. In determining highest priority, a priority is compared to at least one other priority and accordingly the other priority can be considered a priority threshold (e.g., the highest priority must be higher than the second highest priority threshold). <FIG(s). 3, 4, 6; para. 0026-0027, 0060-0063, 0074-0075, 0078-0080, 0082>.
the first priority is greater than or equal to the first priority threshold; SL BSR can be trigger in in response to data becoming available for a logical channel of a higher priority than any other logical channel with data already available in the buffer. Accordingly the logic that dictates the highest priority logical channel is effectively greater than the second greater which can be considered a threshold. <FIG(s). 3, 4; para. 0060-0063, 0068, 0071, 0078-0080, 0089, 0100>.
Relevant Cited References
US20150003242
US20200177454

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415